NO. 04-14-00746-CV
                                                                   FILED IN
IN THE TEXAS COURT OF APPEALS FOR THE FOURTH     DISTRICT
                                            4th COURT   OF APPEALS
                 SAN ANTONIO, TEXAS          SAN  ANTONIO,   TEXAS
                                            3/6/2015 1:44:55 PM
                       * * * * *
                                              KEITH E. HOTTLE
   ALAMO HEIGHTS INDEPENDENT SCHOOL DISTRICT,       Clerk
                                     Appellant

                                      v.

                         CATHERINE CLARK,
                                                       Appellee
                                * * * * *
  On Accelerated Interlocutory Appeal from the 285th Judicial District Court
                            Bexar County, Texas
                         Cause No. 2009-CI-19821
                                * * * * *

  APPENDIX TO BRIEF OF APPELLEE, CATHERINE CLARK

                                * * * * *
                           Respectfully submitted,

Brendan K. McBride                          Matthew R. Pearson
State Bar No. 24008900                      State Bar No. 00788173
brendan.mcbride@att.net                     mpearson@gplawfirm.com
MCBRIDE LAW FIRM, of Counsel                Tracie Gee Conner
 to GRAVELY & PEARSON, LLP                  State Bar No. 24074066
425 Soledad, Suite 620                      tconner@gplawfirm.com
San Antonio, Texas 78205                    GRAVELY & PEARSON, L.L.P.
(210) 227-1200 Telephone                    425 Soledad, Suite 600
(210) 881-6752 Facsimile                    San Antonio, TX 78205
                                            (210) 472-1111 Telephone
                                            (210) 472-1110 Facsimile

                                            ATTORNEYS FOR APPELLEE,
                                            CATHERINE CLARK
                           TABLE OF CONTENTS

                                                     Page

May 14, 2008 Complaint letter from Catherine Clark   1-14

Page 21 of New Employee Handbook                     15
328
329
330
331
332
333
334
335
336
337
338
339
340
341
250